Dismissed and Memorandum Opinion filed July 1, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-20-00006-CV

                               ALI YAZDCHI, Appellant

                                              V.
              MAKANSAM INC. D/B/A IDEAL TOWING, Appellee

               On Appeal from the County Civil Court at Law No. 2
                             Harris County, Texas
                        Trial Court Cause No. 1135418

                              MEMORANDUM OPINION

       Appellant Ali Yazdchi filed this litigation pro se in the Harris County Justice
Court. On trial de novo, County Court at Law No. 2 of Harris County found that
Yazdchi had been determined to be a vexatious litigant prohibited from filing new
pro se litigation in Texas courts without seeking the permission of the local
administrative judge of the court in which he intended to file the litigation.1 See

       1
       A district court has determined Yazdchi is a vexatious litigant subject to Civil Practice
and Remedies Code chapter 11 on three occasions. See Yazdchi v. Wells Fargo Bank, N.A., No.
Tex. Civ. Prac. & Rem. Code Ann. §§ 11.101(a), (e), .102(a)(1), .1035. The county
court at law struck Yazdchi’s pleadings and dismissed the case on the grounds that
Yazdchi “failed to get permission from the Administrative Judge prior to filing”
this litigation.2

       Yazdchi appeals from the county court at law’s order of dismissal. Civil
Practice and Remedies Code chapter 11, however, specifically prohibits an appeal
from such an order.3 Tex. Civ. Prac. & Rem. Code Ann. § 11.1035(c) (“An order
dismissing litigation [impermissibly initiated by a vexatious pro se litigant] that
was mistakenly filed by a clerk may not be appealed.”); see Tex. Civ. Prac. &

2015-11585 (215th Dist. Ct., Harris County, Tex. Jan. 15, 2016) (amended order); Yazdchi v.
BBVA Compass Bank, No. 2015-05657 (151st Dist. Ct., Harris County, Tex. July 15, 2015);
Yazdchi v. Jones, No. 2015-05013 (11th Dist. Ct., Harris County, Tex. Apr. 28, 2015), aff’d, 499
S.W.3d 564 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).
        It appears from the record that Yazdchi was represented by counsel during portions of the
proceedings in the lower courts. Yazdchi, however, was not represented by counsel when he
filed this litigation and is not represented by counsel in this court. Cf. Tex. Civ. Prac. & Rem.
Code Ann. § 11.102 (prohibiting vexatious litigant “from filing, pro se, new litigation in a court
to which the order applies” without permission) (emphasis added). The fact that Yazdchi was at
some point represented by counsel during this litigation does not exempt him from the
requirements of the vexatious-litigant statute. See In re Andrews, 231 S.W.3d 495, 498–99 (Tex.
App.—Dallas 2007, no pet.) (“To interpret the statute in such a way as to immunize [the
vexatious litigant] from its effect, simply because [the vexatious litigant] was briefly represented
by counsel, would be to thwart the statute’s purpose.”).
       2
         Indeed, the county court at law further noted that “Yazdchi had been informed that he
did not have permission to proceed in this underlying case by the undersigned Administrative
Judge of the Harris County Civil Courts at Law.” We note that this case is separate from another
case involving Yazdchi and Makansam, which Yazdchi obtained retroactive permission from the
local administrative judge to file. See Yazdchi v. Makansam Inc., No. 01-17-00455-CV, 2018
WL 6318456, at *1 (Tex. App.—Houston [1st Dist.] Dec. 4, 2018, pet. dism’d) (from County
Court at Law No. 2 of Harris County, trial-court case number 1085537, in which Yazdchi sued
Makansam in addition to other defendants).
       3
           Both the justice court and the county court at law dismissed this case, which appears
correct, given that Yazdchi did not have permission to file “the litigation” in the justice court in
the first place. See Tex. Civ. Prac. & Rem. Code Ann. §§ 11.102 (prohibiting vexatious litigant
“from filing, pro se, new litigation in a court to which the order applies” without permission)
(emphasis added), .1035(b) (court “shall dismiss” litigation filed pro se by vexatious litigant
without permission and mistakenly filed by clerk of court).

                                                 2
Rem. Code Ann. § 11.103(a) (“[A] clerk of a court may not file a litigation,
original proceeding, appeal, or other claim presented, pro se, by a vexatious litigant
subject to a prefiling order under Section 11.101 unless the litigant obtains an order
from the appropriate local administrative judge described by Section 11.102 (a)
permitting the filing.”); see also Reeves v. Cent. Hous. Nissan, 617 S.W.3d 676,
678 n.4 (Tex. App.—Houston [14th Dist.] 2021, no pet.).

      Accordingly, we dismiss this appeal for want of subject-matter jurisdiction.
Tex. R. App. P. 42.3(a)4; see Tex. Civ. Prac. & Rem. Code Ann. § 11.1035(c).




                                              /s/       Charles A. Spain
                                                        Justice

Panel consists of Justices Bourliot, Zimmerer, and Spain.




      4
          The parties were given ten-days notice of involuntary dismissal. Tex. R. App. P. 42.3.

                                                    3